By the Court, Beardsley, J.
The declaration contains two counts on a special contract for board and the use of rooms for a year; but there is no count on a contract for three quarters of a year. As the contract for a year was proved to have been made in March, to commence the succeeding May, and was therefore “ not to be performed within one year from the making thereof,” it was void, not being in writing. (2 R. S. 135, § 2.) So the circuit judge ruled, but'he also held that proof of a very special contract for three quarters of a year, would sustain these counts upon a contract for an entire year. In this he erred, as he also *608plainly did in holding and charging the jury that the plaintiff was entitled tp recover full pay, according to the price agreed upon, for the last quarter of the year, although the defendant neither occupied the rooms nor had board with the plaintiff during any part of that time. If the contract was valid, and the defendant broke it without just cause, the plaintiff was still only entitled to such damages as necessarily and directly resulted from its violation. ( Wilson v. Martin, ante, p. 602.)
New trial granted.